TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 17, 2020



                                     NO. 03-19-00889-CV


                           Renegade Well Services, LLC, Appellant

                                                v.

                  JB Petro Services, Inc. d/b/a Oliver Brown Oil, Appellee




     APPEAL FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
        DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on July 23, 2019. The parties have

filed a joint motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Appellant shall pay all costs relating to this appeal, both in this Court and in the court

below.